Citation Nr: 1760345	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The appellant served on active duty from December 1985 to January 1990 and from January 1990 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to nonservice-connected pension benefits based on his lack of wartime service during his first period of service and other than honorable discharge from his second period of service.  

In July 2017, the appellant testified at a hearing conducted with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to non-service-connected pension.  Specifically, noting that the reasons for his bad conduct discharge included being beaten by shore patrol and hospitalized for a "broken fibula/cracked & dislocated tibia left ankle."  He argues that in the course of rehabilitation from the injuries and mental anguish derived from the abuse of authority and having been told he would receive no additional pain medication, the appellant began self-medicating with illegal drugs.  He further alleges that he currently suffers from posttraumatic stress disorder (PTSD) that began during service.  See October 2013 statement and July 2017. 

A review of the service personnel records show that the appellant appeared before a medical board in March 1990 with status post left ankle fracture.  History of his injury included a severe twisting injury sustained while his ship was on duty in Japan.  At the time, he was involved in an altercation with the shore patrol.  The appellant was medevaced to a Naval hospital in California in February 1990 and on convalescent leave until March 26.  The Board granted the appellant six months of limited duty to undergo further surgical correction of his ankle injury as well as rehabilitation.  

He was convicted by a special court martial in December 1990 for an unauthorized absence, repeated drug use and break restriction.  The sentence included confinement, forfeitures of pay, reduction in rank, and a bad conduct discharge in April 1991.  The appellant's DD Form 214 reveals he separated in April 1992 and received a bad-conduct discharge, narrative was conviction by special court-martial.  

A May 1995 Administrative Decision Character of Discharge Determination, in pertinent part, determined that the appellant's service from December 1985 to April 1992 was under other than honorable conditions and a bar to VA benefits based on this period of service.  Based on the evidence of record, the decision indicated that the appellant displayed willful and persistent misconduct.  "His persistence with his unauthorized absence and drug usage, showed no regard to authority, accountability or obligation."  The RO found that the appellant's discharge was a bar to VA benefits.

The appellant applied to have a correction of his naval records; however, after reviewing the record and considering the appellant's contentions of immaturity, medical issues, family issues, prolonged separation and impoverished background, an April 2008 determination by the Department of the Navy found that the discharge was proper as issued so correction of his naval record was denied.

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions, and would be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b), (d)(4).  An insane person is defined as one who, due to disease, (1) exhibits a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that he only way to read § 3.354(a) so as to avoid an absurd result is to apply the phrase "due to a disease" to all three circumstances provided for in the regulation); 38 C.F.R. § 3.354(a).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

During the July 2017 Board hearing, the appellant's representative asserts the appellant's VA treatment records reveal a diagnosis of PTSD.  However, such records have yet to be associated with the claims file.  Thus, a remand is necessary to attempt to associate such records with the claims file.  

Also, as the appellant asserts during the July 2017 Board hearing that he suffered a mental disability at the time of the offenses leading to his discharge, after attempting to obtain the above mentioned VA treatment records, the appellant should be provided with a VA psychiatric examination for the purpose of determining whether he was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with his misconduct during service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to submit, or authorize VA to obtain, all pertinent medical records from any VA or private facility where he has been seen for psychiatric treatment since his separation from service in 1992.  

If the appellant provides the requisite authorization, make reasonable attempts to obtain any such records.  Such attempts should include a follow-up request if such records from the facility during this time frame are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159(c)(1) , as well as requisite notice to the appellant under 38 C.F.R. 3.159(e)(1) that VA was unable to obtain such records.

2.  Only AFTER obtaining as many of the medical records as the appellant identifies, to the extent they are available, then, arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

A detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct, including times of unauthorized absences and drug use and break restriction.  

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a).  Did the appellant exhibit a mental health disorder at the time of any charged misconduct, including times of unauthorized absences, drug use and break restriction, or at any other time during military service?  Specifically, please address the contention that he had PTSD or symptoms of PTSD during service.

b).  Did the appellant meet VA's definition of insanity at the time of any charged misconduct, including times when of unauthorized absences, drug use and break restriction, or at any other time during military service? [this means that due to a disease, he exhibited a more or less prolonged deviation from his normal method of behavior, interfered with the peace of society, or became antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.] 

In reaching his or her conclusions, the examiner should consider and address the appellant's lay statements concerning his situation, state of mind, and behavior during service, and in particular around the time of any charged misconduct and the March 1990 medical board review that notes his involvement in an altercation with the shore patrol. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



